DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.

Response to Amendment
The Amendment filed 12/29/20 has been entered.  Claims 1, 3-12, 14-16, and 18-19 remain pending in the application, Claims 2, 13, and 17 have been canceled, and no new claims have been added.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 has an en-face image, and Claim 11 has an enface image- for consistency they should be written in the same way.  The specification uses enface.  Appropriate correction is required.
Claims 4 and 18 are objected to because of the following informalities:  Zeiss and ZEISS need to be consistent.  The specification uses Zeiss.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 2007/0115481) in view of Spaide (US 2016/0228000), as evidenced by Fujimoto “Introduction to Optical Coherence Tomography” (2008). 
Regarding Claim 1: Toth teaches a method for detecting sites of retinal alterations with increases of intercellular fluid from optical coherence tomography (OCT) data of an eye (¶31-39), wherein said data comprises OCT A-scans over an area of the eye and each OCT A-scan data comprises a series of reflectivity values along a depth direction of the OCT A-scan (¶29, A-scans measure reflectivity- see Fujimoto p 2 Fig 1.1 description), said method comprising: segmenting the OCT A-scans data (¶28-29); detecting site of each OCT A-scan having a reflectivity value lower than a predetermined threshold (¶31); and generating a two dimensional en-face image comprising the detected sites (¶43).  Toth does not specifically teach segmenting the OTC A-scan data into retinal layers, detecting sites for each segmented retinal layer, or generating an image of each retinal layer.  However, in a similar field of endeavor, Spaide teaches segmenting scan data into retinal layers (¶43-44), detecting sites for each segmented retinal layer with a reflectivity lower than a predetermined threshold (¶44) and generating, for each retinal layer, a two dimensional en-face image comprising detected sites (¶44).  It would have been obvious to one of ordinary skill it he art to provide the method of Toth with the retinal layers of Spaide for the purpose of being able to use smoothing, noise reduction, and error correction algorithms (¶44).
Regarding Claim 3:
Regarding Claim 4:  Toth in view of Spaide discloses the method as described in Claim 1. Although Toth and Spaide do not specifically teach the predetermined threshold being 20 for a spectral domain OCT imaging instrument that uses of a light source centered at 840 nm with a 50 nm bandwidth and provides a 5 pm axial resolution in tissue to image a 6x6x2 mm3 or a 3x3x2 mm3 volume of the retina by 350x350x1024 or 245x245x1024 voxels, respectively, as manufactured by Zeiss or 10 when measured using a spectral domain OCT imaging instrument having an acquisition speed of 27,000 A-Scans per second to image a 6x6x2 mm3 volume of the retina by 512x128x1024 voxels with 5 pm axial and 20 pm lateral resolutions as manufactured by Zeiss, it would have been obvious to one of ordinary skill in the art before the effective filing date that the threshold would need to be modified depending on the OCT equipment being used and both of the claimed devices were known before the effective filing date (specification ¶37). The specific thresholds provided do not appear to result in any special or unexpected results (see ¶37 of specification). Therefore, utilizing the thresholds as claimed for the known devices would have been obvious to one of ordinary skill in the art before the effective filing date to try with a reasonable expectation of success. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
Regarding Claim 5: Toth in view of Spaide discloses the method as described in Claim 1 and Toth further teaches previously obtaining the OCT A-scans over the area of the eye (¶29). 
Regarding Claim 9: Toth in view of Spaide discloses the method as described in Claim 1 and Toth further teaches wherein the steps of the method are carried out pixel by pixel of the two dimensional image corresponding to the area of the eye (¶56). 
Regarding Claim 10: Toth in view of Spaide discloses the method as described in Claim 9 and Toth further teaches displaying said images by a computer display (fig 1, 9). 
Regarding Claim 11
Regarding Claim 14: Toth in view of Spaide discloses the method as described in Claim 1 and Spaide further teaches wherein the detected sites for each OCT A-scan having a reflectivity values lower than the predetermined threshold are identified as sites of alterations of the blood-retinal barrier (¶69).  
Regarding Claim 15: Toth in view of Spaide discloses the method as described in Claim 1 and Toth further teaches a non-transitory data storage media device comprising program instructions for implementing a device for detecting sites of low optical reflectivity from OCT including instructions executable to carry out the method of Claim 1 (¶43).  
Regarding Claim 16: Toth in view of Spaide discloses the device of Claim 15 and Toth further teaches an electronic data processor configured to execute the program instructions (Fig 1). 
Regarding Claim 18: Toth in view of Spaide discloses the method of Claim 1 and Toth further teaches a system for detecting sites of low optical reflectivity from OCT in accordance with the method of Claim 1 (fig 1) comprising: an electronic data processor (1); a non-transitory data storage media device comprising program instructions for implementing a device for detecting sites of low optical reflectivity from OCT including instructions executable to carry out the method of claim 1 (¶5); OCT equipment suitable for detecting sites of low optical reflectivity (3); and a display for displaying the detected sites of low optical reflectivity (9).  Although Toth and Spaide do not specifically teach the OCT equipment being a spectral domain OCT imaging instrument that uses of a light source centered at 840 nm with a 50 nm bandwidth and provides a 5 pm axial resolution in tissue to image a 6x6x2 mm3 or a 3x3x2 mm3 volume of the retina by 350x350x1024 or 245x245x1024 voxels, respectively, as manufactured by Zeiss or 10 when measured using a spectral domain OCT imaging instrument having an acquisition speed of 27,000 A-Scans per second to image a 6x6x2 mm3 volume of the retina by 512x128x1024 voxels with 5 pm axial and 20 pm lateral resolutions as manufactured by Zeiss, it would have been obvious to one of ordinary skill in the art before the effective filing date that the threshold would need to be modified depending on the OCT equipment being used and both of the claimed devices were known before the effective filing date (specification ¶37). The specific thresholds provided do not appear to result in any special or unexpected results (see ¶37 of specification). Therefore, utilizing the thresholds as claimed for the known devices would have been obvious to one of ordinary skill in the art before the effective filing date to try with a reasonable expectation of success. It has been held that where the general conditions of a claim In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claims 6, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 2007/0115481) in view of Spaide (US 2016/0228000) in further view of Cabrera, D.(2011, April 19). “A Review of Algorithms for Segmentation of Retinal Image Data Using Optical Coherence Tomography”, www.intechopen.com. (2011, April 19) previously cited.
Regarding Claim 6: Toth in view of Spaide discloses the method as described in Claim 1 but does not specifically teach wherein segmenting retinal layers from the OCT A-scan data is carried out according to an optical reflectivity of each identified retinal layer. However, in a similar field of invention, Cabrera teaches segmenting retinal layers according to an optical reflectivity of each identified retinal layer (p 34-35). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined method of Toth and Spaide with the segmentation of Cabrera for the purpose of taking the 2D scans to create a 3D image (p 34).
Regarding Claim 7: Toth in view of Spaide in view of Cabrera discloses the method as described in Claim 6, and Cabrera further teaches the step of segmenting retinal layers from the OCT A-scan data comprising graph-theory segmentation (p 34-35).
Regarding Claim 12: Toth in view of Spaide discloses the method as described in Claim 1 but does not specifically teach wherein the segmentation step further comprises segmenting the OCT A-scan into 6 to 11 retinal layers. However, in a similar field of endeavor, Cabrera discloses a method using multilayer segmentation (p 34). It would have been obvious to one of ordinary skill in the art before the effective filing date to try a range of 6 to 11 layers with a reasonable expectation of success because Cabrera teaches that using more than two layers shows superior results for high quality OCT data but too many layers results in more complex constraints and increases computation time (p 34).
Regarding Claim 19: Toth in view of Spaide discloses the method as described in Claim 1 but does not specifically teach wherein the segmentation step further comprises segmenting the OCT A-scan into 7 retinal layers. However, in a similar field of endeavor, Cabrera discloses a method using multilayer segmentation (p 34). It would have been obvious to one of ordinary skill in the art before the effective .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (US 2007/0115481) in view of Spaide (US 2016/0228000) in further view of Debuc (US 2012/0150029).
Regarding Claim 8: Toth in view of Spaide discloses the method as described in Claim 1 but does not specifically teach preprocessing the A-scan data by speckle reduction or normalization operations.  However, in a similar field of endeavor, Debuc teaches preprocessing the A-scan data by normalization procedures (¶58).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Toth and Spaide with the preprocessing of Debuc for the purpose of compensating for variation in absolute reflectance intensity between images, caused by eye and head movement, tear film quality, pupil size, and laser detector alignment (¶58). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/26/21